NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with
                              Fed. R. App. P. 32.1




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted August 15, 2007*
                             Decided August 21, 2007

                                      Before

                     Hon. JOHN L. COFFEY, Circuit Judge

                     Hon. TERENCE T. EVANS, Circuit Judge

                     Hon. DIANE S. SYKES, Circuit Judge

No. 06-3100

AIME N. NZOLA,                                 Petition for Review of an Order of the
     Petitioner,                               Board of Immigration Appeals.

      v.                                       No. A97-550-849

ALBERTO R. GONZALES, Attorney
General of the United States,
     Respondent.


                                    ORDER

      Aime Nzola entered the United States from the Democratic Republic of the
Congo (“DRC”) on a student visa in September 1991. He attended college for only
two semesters. Afterward, he worked a variety of jobs and fathered two daughters
with a woman with whom he ended his relationship in 1996 or 1997. His daughters
are currently 11 and 12 years old and live with their mother, though Nzola


      *
       After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2).
No. 06-3100                                                                    Page 2

contributes to their financial support and usually visits with them weekly. In
November 2005 the Department of Homeland Security issued a Notice to Appear
charging that Nzola is subject to removal for failing to comply with the terms of his
student visa. Nzola then applied for asylum, withholding or cancellation of
removal, and protection under the Convention Against Torture (“CAT”). At his
merits hearing, Nzola testified about the persecution he allegedly endured in the
DRC and about the hardship his daughters will experience if he is removed.

       The Immigration Judge found Nzola not credible and denied all relief in
March 2006. Nzola appealed to the Board of Immigration Appeals but contested
only that aspect of the IJ’s decision denying him cancellation of removal on the
basis of hardship to his daughters. The BIA affirmed, reasoning that Nzola’s
limited ability to contact and support his daughters from the DRC would not pose
substantially greater hardship for the children than what might ordinarily be
expected to result from deportation.

       Nzola petitions for review, but we cannot consider his arguments concerning
asylum, withholding of removal, or the CAT because he raised none of these
arguments before the BIA. See 8 U.S.C. § 1252(d)(1); Pjetri v. Gonzales, 468 F.3d
478, 481 (7th Cir. 2006); Margos v. Gonzales, 443 F.3d 593, 598-99 (7th Cir. 2006).
Moreover, we do not have jurisdiction to review the denial of Nzola’s request for
cancellation of removal, because that determination is delegated entirely to the
discretion of the Attorney General. See 8 U.S.C. § 1252(a)(2)(B)(i); Martinez-
Maldonado v. Gonzales, 437 F.3d 679, 682 (7th Cir. 2006); Leyva v. Ashcroft, 380
F.3d 303, 305 (7th Cir. 2004).

      The petition for review is DENIED.